UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 LISA GUFFEY and CHRISTINE SMITH,

                        Plaintiffs,

                v.                                  Case No. 18-cv-1271 (CRC)

 JAMES C. DUFF, Director, Administrative
 Office of the U.S. Courts,

                        Defendant.

                                      MEMORANDUM OPINION

       This case requires the Court to balance two constitutional imperatives: the independence

of the federal judiciary on the one hand and the rights of citizens, including government

employees, to engage in the political process on the other. The setting is the Administrative

Office of the U.S. Courts, an agency in Washington, D.C. that provides centralized support to the

federal judiciary. Earlier this year, the Office’s Director revised the Code of Conduct that

applies to its employees. The Code had always contained some prohibitions on employees’

partisan political activity outside the workplace, but the revised Code is much stricter. For

example, an employee may no longer express an opinion about a legislative candidate on

Facebook. She cannot put a sign in her yard supporting that candidate. And she may not

contribute funds to the candidate or his party or attend a party fundraiser.

       The plaintiffs are two Administrative Office employees who wish to take part in political

activity prohibited under the Code. They believe that some of the Code’s restrictions violate

their rights of free speech under the First Amendment and ask this Court to enjoin the

Administrative Office from enforcing those restrictions against them. The Office admits that the

Code limits the plaintiffs’ protected speech. But it insists that the new rules are “necessary to
maintain the public’s confidence in the Judiciary’s work.” The question is whether that very

legitimate concern outweighs the Code’s significant burden on the employees’ speech. The

Court concludes that, for most of the challenged restrictions, it does not. It will therefore grant

the plaintiffs’ motion for a preliminary injunction and prohibit the enforcement of those

restrictions.

  I.    Factual Background

        The Administrative Office (or “AO”) provides “legislative, legal, financial, technology,

management, administrative, and program support services to federal courts.” Judicial

Administration, U.S. Courts, https://perma.cc/CW2F-3Q2M (last visited August 2, 2018). The

agency is housed in an office building about a half mile from the Supreme Court and has some

1,200 employees. Most are divided between three departments: Technology Services;

Administrative Services; and Program Services. Technology Services helps implement the

judiciary’s IT policies. Administrative Services is responsible for human resources, finance, and

facilities. Program Services performs a broader range of functions—from coordinating judges’

travel, to evaluating case-management systems, to overseeing the operations of the federal

probation and pretrial services offices.

        The plaintiffs both work in Program Services, specifically its Defender Services Office.

Lisa Guffey is an attorney-advisor who oversees the operation of federal-defender offices and

court-appointed attorney programs around the country. Decl. of Lisa Guffey Supp. Mot. Prelim.

Inj. (“Guffey Decl.”) ¶ 2. Christine Smith evaluates the IT and cybersecurity needs of defender

offices. Decl. of Christine Smith Supp. Mot. Prelim. Inj. (“Smith Decl.”) ¶ 2. Both interact with

federal judges and their staffs a handful of times per year, but neither plays any role in managing

or deciding individual cases. Id. ¶ 3–4; Guffey Decl. ¶ 3.



                                                  2
       Prior to March 2018, nearly all AO employees (besides a few high-level “designated

employees”) could engage in certain off-duty “partisan activity”—that is, activity related to

political parties, and to elections and candidates affiliated with those parties. These permissible

activities included publicly expressing views about candidates, displaying political signs and

badges, joining political parties, contributing to parties and candidates, and attending political

fundraisers. With respect to state and local (but not federal) offices, employees could also

endorse or oppose partisan candidates for office, drive voters to polls on behalf of parties or

candidates, and organize fundraisers. Guffey Decl. Ex. D § 260(a)–(f) (AO Code of Conduct,

2016 version).

       The plaintiffs engaged in activities permitted under the old policy. Ms. Guffey, an AO

employee since 2010, has donated to the Democratic National Committee and to individual

candidates, posted yard signs for local candidates, attended partisan fundraisers, and posted

opinions about candidates on social media. Guffey Decl. ¶ 13. Ms. Smith, with the AO since

2016, has participated similarly and has also volunteered for local candidates. Smith Decl. ¶¶ 5–

8.

       The AO is led by a Director, who is appointed by the Chief Justice of the United States

following consultation with the Judicial Conference (a group of judges responsible for

policymaking in the federal courts). See 28 U.S.C. § 601. The Director has power to make rules

“prescribing standards of conduct for Administrative Office employees.” Id. § 604(f).

       When James C. Duff became the AO’s Director in 2015, he and his Deputy Director

began reviewing the agency’s policies and procedures. They decided that the Code of Conduct,

which had not been updated in about 20 years, should be revised to make it more consistent with

the code that applies to the judicial-branch employees who work in federal courthouses around



                                                  3
the country. Decl. of Gary A. Bowden Supp. Def.’s Opp’n ¶¶ 2–3. They drafted new

restrictions on partisan activity to mirror those that apply to courthouse staff (like employees in

the Clerk’s Office, in payroll, or in the IT department). These restrictions are somewhat less

stringent than those that apply to judges and their immediate staffs (like judicial law clerks and

court reporters assigned to a particular judge). Id.; see also 2 Guide to Judiciary Policy, pt. A,

ch. 3, at 3, https://perma.cc/P343-JY6U (Code of Conduct for Judicial Employees).

       Director Duff announced the revised Code in a July 2017 memorandum addressed to all

AO employees. He explained that the AO’s Code was “out of step” with the court-wide code of

conduct. Guffey Decl. Ex. A, at 1. This “failure to keep pace,” he suggested, “conflicts with our

significant and important efforts to communicate with the courts about the unity of purpose

between the AO and the courts, and that the AO is very much an integral part of the Judicial

Branch and not an independent, isolated agency in Washington, DC.” Id. The memorandum

included a chart summarizing the important changes in the Code’s restrictions. Id. at 19. The

gist was that the revised Code added a few new restrictions on partisan activity in connection

with federal offices (which, again, was previously regulated), and a host of new restrictions on

activity in connection with state and local offices (which before was mostly unregulated). Id. at

19–21. Employees were told that violations would lead to discipline. Guffey Decl. ¶¶ 15–17;

Smith Decl. ¶¶ 12–14.

       The revised Code took effect on March 1, 2018. Soon after, counsel for the plaintiffs

sent a letter to Director Duff protesting the application of the Code to his clients. Director Duff’s

reply reiterated his statement from the July 2017 memorandum that the Code was updated “to

achieve consistency with the Judicial Code of Conduct . . . that applies to all employees of the

federal Judiciary.” Guffey Decl. Ex. B, at 1. He further explained that the AO Code, like the



                                                  4
code for courthouse employees on which it was modeled, sought to protect “[t]he government’s

interest in preserving public confidence in the integrity of its Judiciary”—an interest even

weightier than that of preventing “the appearance of corruption in the Legislative and Executive

Branches.” Id. The letter concluded:

        By limiting only partisan political activities of employees while allowing for their
        nonpartisan and civic engagement, the revised AO Code of Conduct appropriately
        balances the First Amendment right of employees to comment on matters of public
        concern with the compelling public interest in preserving the public’s confidence
        in the integrity of the federal Judiciary, as does the branch-wide Code from which
        it is adopted. The public’s perception of judicial integrity is a government interest
        of the highest order.

Id. at 2.

        On May 31, 2018, the plaintiffs filed a complaint and a motion for a preliminary

injunction. They claim that the following nine restrictions violate their rights under the First

Amendment:

        a. expressing opinions publicly, including on social media or via articles or letters
           to the editor, regarding a political party or partisan candidate for office;

        b. wearing or displaying partisan political badges, signs, or buttons;

        c. driving voters to polls on behalf of a political party or partisan candidate for
           office;

        d. contributing funds to a political party, political action committee, or partisan
           candidate for office;

        e. attending partisan fundraisers;

        f. being a member of a partisan political organization;

        g. attending events for a partisan candidate for office;

        h. organizing events for a partisan candidate for office; and

        i. attending party conventions, rallies, or meetings.




                                                 5
Mot. Prelim. Inj. at 1–2. 1 They seek to halt enforcement of those restrictions with respect to all

AO staff except the six high-level “designated employees.” The Court held a hearing on July 16,

2018.

  II.   Legal Framework for Government-Employee Speech Restrictions

        The First Amendment prevents the government from abridging the freedom of speech,

and the partisan activity restricted by the Code undoubtedly is speech. So if the government

tried to apply the Code’s restrictions to ordinary citizens, it would be a clear-cut violation of the

First Amendment.

        It is well-established, though, that the government has more power to curtail the speech

of its employees than it does that of “the public at large.” United States v. Nat’l Treasury

Employees Union (“NTEU”), 513 U.S. 454, 465 (1995). When the government restricts

employees’ off-duty speech on “matters of public concern” like politics, courts apply the

balancing test from Pickering v. Board of Education, 391 U.S. 563 (1968), to decide whether the

restriction is justified. Under Pickering, the government can restrict this type of employee

speech only if its interest “‘in promoting the efficiency of the public services it performs through

its employees’ outweighs ‘the interests of the [employee], as a citizen, in commenting upon

matters of public concern.’” Janus v. AFSCME, Counc. 31, 138 S. Ct. 2448, 2472 (2018)

(alteration in original) (quoting Harris v. Quinn, 134 S. Ct. 2618, 2642 (2014)).

        The Pickering test developed in cases involving one-off disciplinary actions against

individual employees based on those employees’ speech. See Janus, 138 S. Ct. at 2472. Courts




        1
         The plaintiffs do not contest the Code’s other prohibitions, including those on holding
partisan office, being a poll watcher or challenger for a candidate, initiating or circulating a
nominating petition, and taking active part in managing a campaign. See Guffey Decl. Ex. A, at
2 (memorandum summarizing restrictions).

                                                  6
since then have recognized that the test requires closer scrutiny of the government’s interest in

cases like this one, where—instead of responding to disruptive speech through individualized

“supervisory decision[s]”—it has enacted a prospective rule with “widespread impact.” Id.

(quoting NTEU, 513 U.S. at 468).2 To justify this sort of prospective rule, “the government

must shoulder a correspondingly ‘heav[ier]’ burden, and is entitled to considerably less

deference in its assessment that a predicted harm justifies a particular impingement on First

Amendment rights.” Id. (alteration in original) (quoting NTEU, 513 U.S. at 475–76).

       Specifically, the government “must show that the interests of both potential audiences

and a vast group of present and future employees in a broad range of present and future

expression are outweighed by that expression’s ‘necessary impact on the actual operation of the

government.’” NTEU, 513 U.S. at 468 (quoting Pickering, 391 U.S. at 571). “Necessary

impact” means that the employee speech will cause harms that are “real, not merely conjectural,

and that the regulation will in fact alleviate these harms in a direct and material way.” Id. at 475

(quoting Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 664 (1994)). Put another way, the

government must show “that the regulation’s sweep is ‘reasonably necessary to protect the




       2
          This is a rare context where courts defer less to prospective rules than to ad hoc
determinations. See NTEU, 513 U.S. at 468 (“We normally accord a stronger presumption of
validity to a congressional judgment than to an individual executive’s disciplinary action.”). The
Supreme Court has explained that this anomaly is justified by the speech-protective purpose of
the First Amendment: widespread restrictions chill more speech and do so before the speech
occurs. Id.; see also Janus, 138 S. Ct. at 2472; Sanjour, 56 F.3d at 91. Several Justices find this
approach “perverse” because of “the greater regularity of rulemaking and the lesser danger of its
abuse,” and have argued that it is not truly demanded by the case law. Janus, 138 S. Ct. at 2494
(Kagan, J., dissenting) (“Nothing in [NTEU] suggests that the Court defers only to ad hoc
actions, and not to general rules, about public employee speech.”). Nevertheless, the notion that
the government gets “considerably less deference” when defending broad rules was reaffirmed
by the Supreme Court just last term. Id. at 2472 (majority opinion).

                                                 7
efficiency of the public service.’” Weaver v. U.S. Info. Agency, 87 F.3d 1429, 1439 (D.C. Cir.

1996) (quoting NTEU, 513 U.S. at 475).

       The Supreme Court has not had occasion to apply the Pickering framework to speech

restrictions on judicial-branch employees. But the Court has twice used it to review rules for

other federal employees, and those decisions help situate this case. In NTEU, the Court held that

the government could not ban federal employees “from accepting any compensation for making

speeches or writing articles.” 513 U.S. at 457. While recognizing the government’s “powerful”

interest in assuring “that federal officers not misuse or appear to misuse power by accepting

compensation for their unofficial and nonpolitical writing and speaking activities,” the Court

found that the ban was not “a reasonable response to [that] threat,” largely because it swept in

“an immense class of workers with negligible power to confer favors on those who might pay to

hear them speak or to read their articles.” Id. at 472–73.

       NTEU distinguished the other Supreme Court decision in this area, U.S. Civil Service

Commission v. National Association of Letter Carriers, 413 U.S. 548 (1973). There, the Court

applied the Pickering framework in upholding the Hatch Act’s restrictions on the partisan

activity of executive-branch employees. Id. at 551. The Hatch Act prohibits certain employees

from taking “an active part in political management or political campaigns”—including, for

example, serving as an officer in a partisan organization, organizing a partisan fundraiser, or

circulating a nominating petition. 3 5 U.S.C. § 7323(b)(2)(A); see 5 C.F.R. § 734.409(a), .410(b),

.411(e). The Court found that the Act struck a proper balance between employees’ speech rights




       3
         At the time Letter Carriers was decided, the partisan-activity restriction applied to all
federal executive employees. See 413 U.S. at 560–61 (citing 5 U.S.C. § 7432 (1972). It now
applies only to certain high-level employees, employees of investigatory agencies, and
administrative law judges. See 5 U.S.C. § 7323(b)(2)(B) (2016).

                                                  8
on one hand and several government interests on the other. 413 U.S. at 567. Those interests

included ensuring that laws are executed “without bias or favoritism for or against any political

party”; avoiding the appearance of such bias; preventing the assembly of federal employees into

“a powerful, invincible, and perhaps corrupt political machine”; and, relatedly, ensuring that

employees would be “free from pressure and from express or tacit invitation to vote in a certain

way or perform political chores in order to curry favor with their superiors rather than to act out

their own beliefs.” Id. at 565–66. Letter Carriers also rejected contentions that the Hatch Act

was impermissibly vague and overbroad: the statutory term “an active part in political

management or in political campaigns” had been clarified through rulemaking and, importantly,

it left certain expressive activities untouched, including an employee’s ability “to express his

opinion on political subjects and candidates.” Id. at 575–76.

 III. Analysis

       Against that legal backdrop, the plaintiffs seek a preliminary injunction to halt

enforcement of several partisan-activity restrictions in the revised AO Code. They are entitled to

an injunction if they show that (1) they are likely to succeed on the merits; (2) they are likely to

suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in

their favor; and (4) an injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008). The Court will take these factors in turn.

       A. Likelihood of Success on the Merits

       Again, the Court’s task on the merits is to weigh the Code’s burden on the current and

future expression of AO employees against the restricted expression’s “real” harm “on the actual

operation of the government.” NTEU, 513 U.S. at 475.




                                                  9
       Before turning to that balancing, one preliminary note: The government has offered no

basis on which to distinguish the two plaintiffs here from other AO employees to whom the

challenged provisions also apply. And the Court sees no relevant line to be drawn. Cf. NTEU,
513 U.S. at 478 (declining to determine legality of banning honoraria for “more senior officials”

not before the Court because the government “conceivably might advance a different

justification for an honoraria ban limited to [those] officials”). Thus, in evaluating the Code’s

restrictions, the Court will consider its effects—its burden on employees and its benefit to the

government—as applied to the partisan activity of all AO employees, except for the six high-

level “designated employees” not at issue in this case. See Sanjour v. EPA, 56 F.3d 85, 92–93

(D.C. Cir. 1995) (en banc).

           1. Burden on AO Employees

       The government accepts, as it must, that AO employees have a strong interest in freely

participating in partisan politics. It also concedes that the challenged restrictions strike at the

core of that interest. They prevent employees from publicly expressing opinions about parties

and candidates, from displaying political messages, from contributing to parties and candidates, 4

and from openly associating with political parties. All of these activities are squarely protected

by the First Amendment. See Mills v. Alabama, 384 U.S. 214, 218 (1966) (“[A] major purpose

of [the First] Amendment was to protect the free discussion of governmental affairs . . . of course




       4
         In upholding a ban on campaign contributions by federal contractors, the D.C. Circuit
suggested that restrictions on employee or contractor contributions might need to be “closely
drawn” to an asserted government interest—an arguably “less deferential” standard than the one
governing restrictions on employee speech set forth in Pickering and NTEU. See Wagner v.
FEC, 793 F.3d 1, 7 (D.C. Cir. 2015) (en banc). Because this Court ultimately concludes that the
AO’s contribution restriction fails even under the NTEU standard, it need not resolve whether a
more stringent standard is proper.

                                                  10
includ[ing] discussions of candidates.”); Minn. Voters Alliance v. Mansky, 138 S. Ct. 1876,

1885 (2018) (“[The state’s] ban on wearing any ‘political badge, political button, or other

political insignia’ plainly restricts a form of expression within the protection of the First

Amendment.”); Buckley v. Valeo, 424 U.S. 1, 19 (1976) (“A restriction on the amount of money

a person . . . can spend on political communication during a campaign necessarily reduces the

quantity of expression by restricting the number of issues discussed, the depth of their

exploration, and the size of the audience reached.”); Kusper v. Pontikes, 414 U.S. 51, 57 (1973)

(“The right to associate with the political party of one’s choice is an integral part of [the] basic

constitutional freedom [of association.]”). AO employees are forbidden from taking part in these

activities not just while on duty, but also on their own time and in their own communities. The

resulting burden is as serious as they come.

       The government seeks to downplay this burden by emphasizing that employees may still

engage in non-partisan political expression, so long as that expression does not “tend to reflect

adversely on the dignity or impartiality of the court” or interfere with their duties. Guffey Decl.

Ex. A, at 17 (AO Code § 260(b)); see id. at 2 (Director Duff’s memorandum). But partisan and

non-partisan political expression have distinct value in a representative democracy. Full

participation in our system requires the ability to voice support for representatives, not just for

their policies. See Buckley, 424 U.S. at 14 (“Discussion of public issues and debate on the

qualifications of candidates are integral to the operation of the system of government established

by our Constitution.” (emphasis added)). And, for better or for worse, political parties are the

primary mechanism for choosing our representatives. In short, the Code’s restrictions impose a

significant First Amendment burden on AO employees’ rights of free speech.




                                                  11
           2. Interest of the Government

       Is the Code’s burden on those rights justified? Answering that question first requires

pinning down the government interest at stake, as its description has evolved since Director Duff

initially issued the revised Code. The memorandum introducing the revisions emphasized the

need for “unity of purpose” between the AO and the courts and highlighted the fact that the AO

Code was previously “out of step” with rules for other judicial employees. Guffey Decl. Ex. A,

at 1. Director Duff’s letter responding to plaintiffs’ counsel similarly focused on equalizing AO

employees with courthouse employees. See id. Ex. B. at 1–2 (“Adopting the same standards at

the AO regarding partisan political activity that govern the conduct of all judicial employees

across the country is necessary to maintain the public’s confidence in the Judiciary’s work.”).

       This “unity” rationale has intuitive appeal. Placing identical restrictions on all judiciary

employees may serve the worthy goal of publicly recognizing the AO’s integral role in the

judicial branch’s work and overall mission. But achieving unity for its own sake cannot justify

extending an existing speech restriction to a new group of employees whose job functions and

workplace location distinguish them from those already covered. If uniformity were enough, the

requirement that a restriction’s scope be reasonably tailored would be meaningless; the scope of

any restriction could be expanded to serve the interest of “treating people alike.” Rather, the

government’s asserted interest must be tethered to the speech and to the speaker it is restricting.

See NTEU, 513 U.S. at 473 (“Congress reasonably could assume that payments of honoraria to

judges or high-ranking officials in the Executive Branch might generate [an] appearance of

improper influence. Congress could not, however, reasonably extend that assumption to . . . an

immense class of workers with negligible power to confer favors on those who might pay to hear

them speak or to read their articles.”). The First Amendment may allow a regulation to cover



                                                 12
more employees than is absolutely necessary to serve that asserted interest. But if the AO wishes

to treat its employees like courthouse employees with regard to their partisan activity, it must

provide some independent reason justifying that equal treatment—i.e., that the AO employees’

partisan activity would harm the government in some way and that the restrictions will mitigate

that harm. See id. at 475.5

       Recognizing that a bare interest in alignment cannot support the Code’s restrictions, the

government in its briefing emphasizes a different interest: that of “preserving the public’s

confidence” in the “integrity and impartiality” of the judicial branch. Def.’s Opp’n at 3.

       Protecting the appearance of judicial integrity and impartiality is without doubt a

government interest “of the highest order.” Williams-Yulee v. Florida Bar Ass’n, 135 S. Ct.
1656, 1666 (2015) (upholding state ban on solicitation of funds by judicial candidates); see also

Hodge v. Talkin, 799 F.3d 1145, 1150 (D.C. Cir. 2015) (noting “the government’s long-

recognized interest[] . . . in assuring the appearance (and actuality) of a judiciary uninfluenced by

public opinion and pressure”). Because judges have “no influence over either the sword or the

purse; no direction either of the strength or of the wealth of the society; and can take no active

resolution whatever,” the efficacy of their decisions depends on public respect. The Federalist

No. 78, p. 464 (C. Rossiter ed. 1961) (A. Hamilton); see Williams-Yulee, 135 S. Ct. at 1666

(“The judiciary’s authority . . . depends in large measure of the public’s willingness to respect

and follow its decisions.”). That respect will erode if the public believes that judges merely

channel political will—let alone the will of their favored political party. See The Federalist,

supra, at 465 (“[L]iberty can have nothing to fear from the judiciary alone, but would have




       5
        The restrictions on courthouse employees are not before the Court, and the Court
expresses no opinion on their constitutionality.

                                                 13
everything to fear from its union with either of the other departments.”). The Constitution’s

grants of life tenure and fixed salaries are perhaps the main sources of insulation between

judging and politics, but no one doubts that the government has the power to go beyond those

structural guarantees—particularly when it comes to restrictions on judges themselves. See, e.g.,

28 U.S.C. § 455(a) (requiring a judge to “disqualify himself in any proceeding in which his

impartiality might reasonably be questioned”); Bauer v. Shepard, 620 F.3d 704, 711 (7th Cir.

2010) (upholding provision prohibiting state judges from making speeches on behalf of a

political organization or publicly endorsing candidates).

       Yet the interest in preserving public trust in the judiciary, no matter how potent, cannot

be waved as a talisman to justify all restrictions on judicial employees. Deciding whether the

government’s interest carries the day requires clarifying what exactly the government fears. See

Republican Party of Minn. v. White, 536 U.S. 765, 775 (2002) (“Clarity [about the meaning of

‘impartiality’] is essential before we can decide whether impartiality is indeed a compelling state

interest, and, if so, whether the [challenged provision] is narrowly tailored to achieve it.”). How,

precisely, might the judiciary’s integrity or impartiality be questioned if the plaintiffs or their

colleagues were to engage in the restricted activities?

       Neither the memorandum announcing the new restrictions, nor Director Duff’s letter in

response to the plaintiffs’ objections, nor even the government’s briefing offers a particularized

answer to that question. Based on counsel’s presentation at the hearing, part of the government’s

concern seems to be that the public will see AO employees engaging in partisan activity and

believe that partisanship has infected the judicial decisionmaking process. See Hr’g Tr. at 30–

31. That belief could take one of several forms. The public might think that AO employees will

try to exert partisan pressure on federal judges—either by hindering judges appointed by



                                                  14
presidents of their disfavored party, by favoring judges associated with their preferred party, or

by trying to influence the outcome of particular cases in ways that further their partisan

preferences. Alternatively, the public could think that the expressed partisan preferences of AO

employees reflect a partisan bent in the judicial branch as a whole.

       The government has conceded that none of those beliefs would be rooted in reality. The

relevant AO employees have no actual ability to influence a court’s process of managing or

deciding individual cases. Hr’g Tr. at 24. Nor do judges play any direct role in hiring or

supervising AO employees, and in fact the two groups have limited contact. So save for

egregious malfeasance, an AO employee could not sway the outcome of a case if she tried. And

there is no factual basis—certainly the government has not offered any—for thinking that the

partisan political views of AO employees (whatever they may be) reflect those of judges

generally.

       But because the government has an interest in preserving the appearance of

impartiality—separate from its interest in guaranteeing actual impartiality—that concession does

not defeat the government’s position. Moreover, because the concept of public trust in judicial

impartiality “does not easily reduce to precise definition, nor does it lend itself to proof by

documentary record,” Williams-Yulee, 135 S. Ct. at 1667, the Court will give more deference to

the government’s predictions of harm here than would be proper if the government had asserted

a different interest. The nebulous nature of the government’s asserted interest allows it to rely on

predicted harms to the public’s perception of judicial integrity—i.e., realistic hypotheticals of

how partisan activity restricted under the Code could lead the public to believe that the judiciary

is not behaving impartially. It need not point to documentary evidence showing that employees’

activities have eroded public confidence in the past and will continue to do so if left unrestricted.



                                                  15
Cf. NTEU, 513 U.S. at 472 (noting the lack of “evidence” supporting that “the vast rank and

file” of employees “misuse or appear to misuse power by accepting compensation for their

unofficial and nonpolitical writing and speaking activities”); Sanjour, 56 F.3d at 98 (focusing on

government’s failure “to demonstrate that the severe measures at issue here were adopted to

address genuinely experienced harms”). 6

       Even giving the government the benefit of the doubt, however, the Court concludes that

its asserted interest in maintaining the appearance of judicial impartiality fails to justify most of

the challenged restrictions.

       a. The Court finds that two restrictions do pass muster, and they are the two that also

appear in the Hatch Act. Again, the Hatch Act forbids certain executive-branch employees—

including all administrative law judges and all employees of law enforcement agencies like the

FBI and CIA—from “tak[ing] an active part in political management or political campaigns.”

5 U.S.C. § 7323(b)(2)(A). The Supreme Court has twice upheld that restriction (even as applied

to all executive-branch employees) as consistent with the First Amendment. See Letter Carriers,
413 U.S. at 564; United Public Workers of Am. v. Mitchell, 330 U.S. 75, 103–04 (1947). And

as relevant here, the restriction has been construed to include prohibitions on two activities that

are also forbidden by the AO Code: (1) organizing or managing political rallies or meetings and

(2) driving voters to the polls on behalf of a party or candidate. Compare Guffey Decl. Ex. A, at

2 (memorandum re AO Code), with 5 C.F.R. §§ 734.404, .412 (Hatch Act regulations).




       6
         Plaintiffs’ counsel endorsed this approach at the hearing, conceding that the government
should “be given a little more leeway when trying to fashion rules that are designed to promote a
more nebulous interest” like the appearance of judicial impartiality. Hr’g Tr. at 4; see also id. at
34–35.

                                                  16
        True, the Supreme Court’s approval of their application to executive-branch employees

does not necessarily mean that they satisfy the First Amendment as applied to AO employees.

There are justifications supporting restrictions in the political branches that have less force in the

judicial branch—namely, that the restrictions protect rank-and-file civil servants from pressure

from higher-ups to “perform political chores in order to curry favor with their superiors” or,

worse, to vote a certain way. Letter Carriers, 413 U.S. at 566; see also NTEU, 513 U.S. at 470–

71 (“[T]he Hatch Act aimed to protect employees’ rights, notably their right to free expression,

rather than to restrict those rights.”).

        Nevertheless, given courts’ solicitude for the image of the judiciary, the Court believes

that the government is justified in imposing these two restrictions on judicial-branch employees.

Both restrictions target activity that involves not simply a personal display of partisan

commitment, but rather an affirmative effort to enlist the partisan support of others—at least

more so than the other AO Code restrictions that have no analogs in the Hatch Act. Attending a

Republican rally reflects personal preference; organizing one requires recruiting others to the

cause. Likewise, driving voters to the polls is a (fairly time-intensive) effort to rack up votes for

your side. A member of the public could more plausibly view these two activities as evincing a

partisan tie so durable that it could affect an AO employee’s performance of her day-to-day

duties. That belief would be misguided. But a layperson might not fully understand the

relationship between the AO and federal judges themselves. He might believe that AO

employees who engaged in those activities would exert pressure on judges and their immediate

staff to decide cases a certain way or, even more cynically, could hamper judges appointed by

presidents of the opposite party. The two restrictions that involve “active” participation in




                                                  17
partisan management and campaigning—in the sense meant by the Hatch Act—seem more likely

to instill that belief than the remaining restrictions.

        In any event, the Supreme Court has “unhesitatingly” upheld these two restrictions even

as applied to rank-and-file executive-branch employees, Letter Carriers, 413 U.S. at 556, and it

did so in part based on the government’s interest in avoiding the appearance that those

employees were “practicing political justice,” id. at 565. So while the Court is not fully

convinced that the government has adequately justified these restrictions with respect to rank-

and-file AO employees, it cannot say that the plaintiffs are likely to show that they violate the

First Amendment.

        b. By contrast, the Code’s remaining seven restrictions—those conspicuously absent in

the Hatch Act 7—are likely invalid under the First Amendment. Those restrictions prevent AO




        7
          The Hatch Act’s prohibition on active partisan participation does prevent certain
employees from engaging in subsets of activity that fall within these seven AO Code restrictions:
The AO Code broadly prohibits “expressing opinions publicly, including on social media or via
articles or letters to the editor, regarding a political party or partisan candidate for office”; the
Hatch Act for the most part allows public expression, but it prohibits messages made “in concert
with” a candidate, partisan group, or political party. 5 C.F.R. § 734.402. AO employees cannot
be members of a partisan political organization or attend partisan fundraisers; the Hatch Act bars
only leading or founding partisan groups and organizing fundraisers. Id. § 734.409–.410.

        In light of the Court’s approval of two AO restrictions with parallels in the Hatch Act,
this limited overlap raises a question: If the Hatch Act’s restrictions are lawful but the AO
Code’s corresponding (and broader) restrictions are invalid as written, shouldn’t the Court
attempt to narrow the AO Code restrictions to align with those in the Hatch Act? While courts
do sometimes impose those sorts of “saving constructions” on laws that are unconstitutional as
written, the Court hesitates to go down that road here. For one, the government has not so much
as suggested the possibility of narrowing these restrictions. Even if it had, “the words of the
[challenged restrictions] simply leave no room for a narrowing construction.” Bd. of Airport
Comm’rs of Los Angeles v. Jews for Jesus, Inc., 482 U.S. 569, 575 (1987). Nor is there
anything in the record suggesting that Director Duff in imposing the restrictions saw any
difference between the risks posed by “active” involvement (in the sense meant by the Hatch
Act) and that posed by other partisan activities. The Court declines to graft language from the
Hatch Act onto the AO Code on its own initiative. See NTEU, 513 U.S. at 479 (citing the

                                                   18
employees from (1) expressing opinions publicly regarding a political party or partisan candidate

for office; (2) wearing or displaying partisan political badges, signs, or buttons; (3) contributing

funds to a political party, political action committee, or partisan candidate for office;

(4) attending partisan fundraisers; (5) being a member of a partisan political organization;

(6) attending events for a partisan candidate for office; and (7) attending party conventions,

rallies, or meetings.

        The government faces an uphill battle in defending these restrictions. It has not offered

any evidence that, in the twenty-some years during which many of the prohibited activities were

allowed (at least with respect to state and local offices), any member of the public noticed that

AO employees engaged in them—let alone that the public viewed that engagement as reflecting

poorly on the impartiality or integrity of the judicial branch as a whole. Under a faithful

application of the Supreme Court’s framework for evaluating broad employee-speech

regulations, the absence of any documented harm to public perception would doom the Code’s

restrictions. See NTEU, 513 U.S. at 472.

        Again, though, the nebulous nature of the government’s interest in maintaining the

appearance of judicial independence demands more deference than is proper in other cases. But

even allowing for looser predictions of harm, the government has not met its burden with respect

to these seven restrictions. It has struggled to generate a single concrete example—even a

hypothetical one—where an AO employee’s participation in the prohibited activities would

cause a member of the public reasonably to question the impartiality or integrity of particular

judges or the judiciary as an institution.




“obligation to avoid judicial legislation” in declining to impose a “nexus requirement for the
[invalidated] honorarium ban”).

                                                  19
       This is not surprising. At the core of each restriction lie run-of-the-mill acts of civic

participation like speaking out publicly about a candidate, joining or donating to a party, or

attending a rally. These are actions that, in the eyes of a reasonable member of the public, reveal

only that the employee is politically engaged and prefers a particular candidate or party. None

give rise to a justifiable inference that the judiciary has been infected by partisanship.

       What about the perception that AO employees who engage in these activities might try to

influence judges or cases? For a member of the public to see someone engaged in restricted

activity—say, attending a rally—and draw the inference that the government fears, it would first

need to know that the participant is an AO employee. (Or, in the case of a campaign

contribution, the public would need to learn of AO employees’ donation histories.) It would then

need to draw three tenuous conclusions: First, that attending a rally reflects a partisan

commitment serious enough to influence an AO employee’s performance of her job duties.

Second, that the politically inclined administrative employee could meaningfully influence

judicial decisionmaking. And third, that the employee would choose to exert that influence,

notwithstanding its obvious impropriety and its near-certain violation of other provisions in the

AO Code. 8 A member of the public might be forgiven for believing one or two of those links,

but the Court cannot uphold these restrictions based on the speculative fear that he might accept

the whole chain. See NTEU, 513 U.S. at 476 (attaching “weight to the powerful and realistic

presumption that the federal work force consists of dedicated and honorable civil servants”).




       8
          Namely, Canon 1 states that “[a]n independent and honorable judiciary is indispensable
to justice in our society. Public service in the judiciary is a public trust, requiring employees to
place loyalty to the Constitution, the laws, and ethical principles above private interests.” Guffey
Decl. Ex. A, at 5. And Canon 3 requires employees to “diligently discharge the responsibilities
of the office in a prompt, efficient, nondiscriminatory, fair, and professional manner.” Id. at 8.


                                                  20
       What about employees engaging in more extreme displays of partisan belief—say,

vitriolic social media postings or cable news interviews? Absent any evidence that such

behavior was a problem in the past, the government’s speculation that it might occur in the future

cannot justify a broad rule that sweeps in a magnitude of more benign partisan activity. Sanjour,
56 F.3d at 97–98 (“In performing the Pickering balance . . . the courts must consider whether the

challenged statute or regulation is tailored to address the harm that the government allegedly

aims to protect.”). And, importantly, the AO could readily address outliers through after-the-

fact, isolated disciplinary actions. See, e.g., Guffey Decl. Ex. A, at 6 (AO Code’s Canon 2,

which prohibits employees from “engag[ing] in any activities that would put into question the

propriety of the employee’s conduct in carrying out the duties of the office”).

       If the fear is instead that the public will view the partisan activity of an AO employee as

representing the political bent of the judiciary as a whole, the Code’s restrictions are too broad a

response. The Code forbids partisan activity even where the participant does not identify herself

as a judicial-branch employee and even where the activity takes place nowhere near the AO’s

offices in Washington. 9 Even to the extent that the public can discern that the participants work

for the AO, the Court finds it unlikely that an administrative employee’s partisan acts would give

rise to an inference that the judiciary is itself a partisan institution. AO employees, after all, do

not work in courthouses or interact with litigants, and their job titles do not suggest any

relationship with judges or their immediate staffs.




       9
         The case might well be different if the Code restricted only on-duty partisan activity, or
even off-duty activity with a publicly visible nexus to the AO (for example, identifying one’s self
as an AO employee in a social media post or the byline of an op-ed).

                                                  21
       At the hearing, government counsel suggested a variant of this concern: that the public

could come to view the AO as favoring one party in the aggregate, perhaps based on public

records of employees’ campaign contributions. Hr’g Tr. at 30. The idea being that, if the public

thought the AO was filled with supporters of one party, it could think (incorrectly) that the

judiciary had a similar partisan tilt. The legitimacy of that concern, however, depends on the

premise that a large percentage of AO employees share a partisan viewpoint. That premise has

no support in the record. Even if it did, the Court would hesitate to rely on it because it is

transitory (it would evaporate if the AO became more ideologically balanced) and it would lead

to a bizarre result (politically homogenous agencies could be subjected to tougher partisan-

activity restrictions merely because of their homogeneity).

       At bottom, instead of explaining concretely how AO employees’ engagement in the

restricted activities would lead to public distrust of the judiciary, the government has consistently

retreated to generalities. It correctly notes the paramount importance of public trust in the courts

and the fragility of that trust. Hr’g Tr. at 27, 32–33. But without a plausible showing that these

interests will actually be jeopardized, their bare invocation cannot support imposing new speech

restrictions on hundreds of employees who have little interaction with judges or litigants and no

power over the management or resolution of cases. See Liverman v. City of Petersburg, 844
F.3d 400, 408–09 (4th Cir. 2016) (despite granting a “wide degree of deference” to police

department, striking down its “sweeping” social-media restrictions on officers because the

assertion that officers’ comments would destroy “camaraderie” and “community trust” was

overly speculative). As was true of the ban on government employees receiving honoraria for

outside speeches and writings, “[t]he speculative benefits the [restrictions] may provide the

Government are not sufficient to justify this crudely crafted burden on [employees’] freedom to



                                                 22
engage in expressive activities.” NTEU, 513 U.S. at 477. The plaintiffs have shown a strong

likelihood of success on the merits of their claim that these restrictions violate the First

Amendment.

        B. Other Preliminary Injunction Factors

        In addition to showing a likelihood of success on the merits, plaintiffs seeking a

preliminary injunction must also show that they are likely to suffer irreparable harm in the

absence of relief, that the balance of equities tips in their favor, and that an injunction is in the

public interest. Winter, 555 U.S. at 20. In First Amendment cases, though, a strong likelihood

of success is often “the determinative factor in the preliminary injunction analysis.” Pursuing

America’s Greatness v. FEC, 831 F.3d 500, 511 (D.C. Cir. 2016) (internal quotation omitted).

That is true here.

        With respect to the restrictions that likely violate the First Amendment: “The loss of First

Amendment ‘freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.’” Id. (quoting Mills v. District of Columbia, 571 F.3d 1304, 1312 (D.C. Cir. 2009)). It

also follows from the Court’s merits analysis that the harm these restrictions inflict on employees

outweigh the harm their restricted political speech will inflict on the government. And “there is

always a strong public interest in the exercise of free speech rights otherwise abridged by an

unconstitutional regulation.” Id.

        As for the two restrictions on which the plaintiffs lack a substantial likelihood of success

on the merits: for that reason, and because the equities favor the government, the Court declines

to issue an injunction.




                                                   23
  IV. Conclusion

       An independent judiciary is indeed a government interest “of the highest order,”

Williams-Yulee, 135 S. Ct. at 1666, and all efforts to protect it—and to preserve its

appearance—should be applauded. But this particular effort, laudable as it was, runs headlong

into to another vital constitutional principle: the right of citizens, including federal employees, to

engage in our participatory democracy through electoral politics.

       Given their job responsibilities and the location of their workplace, the plaintiffs and the

vast majority of their AO colleagues have no ability to influence judicial decisionmaking or the

handling of individual cases. Nor can routine expressions of their political preferences outside

the workplace be fairly attributed to a particular judge or the judiciary as a whole. As a result,

were Ms. Guffey or Ms. Smith to join the Maryland Republican party, or display a yard sign

promoting a Democratic House candidate, or donate $200 to the Virginia Libertarian party—all

examples of protected speech barred by the AO Code—it would do little to impugn the integrity

or impartiality of the judicial branch in the public’s eye. So while it is entirely right for the AO

Director to take measures to strengthen judicial independence and its appearance, those chosen in

this instance must yield to the plaintiffs’ First Amendment rights.

       The Court will, accordingly, grant the plaintiffs’ motion for a preliminary injunction as to

the following seven partisan-activity restrictions in the AO Code: those on (1) expressing

opinions publicly regarding a political party or partisan candidate for office; (2) wearing or

displaying partisan political badges, signs, or buttons; (3) contributing funds to a political party,

political action committee, or partisan candidate for office; (4) attending partisan fundraisers; (5)

being a member of a partisan political organization; (6) attending events for a partisan candidate

for office; and (7) attending party conventions, rallies, or meetings. Those restrictions may not



                                                  24
be enforced with respect to any AO employees except for the six high-level employees not at

issue in this case. The Court will deny the plaintiffs’ motion with respect to the other two

restrictions: those on organizing events for a partisan candidate for office and on driving voters

to the polls on behalf of a party or candidate.

       A separate order accompanies this memorandum opinion.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date: August 22, 2018




                                                  25